UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant þ Filed by a Party other than the Registrant ¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, For Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨ Definitive Proxy Statement þ Definitive Additional Materials ¨ Soliciting Material Pursuant to Section 240.14a-12 Lions Gate Entertainment Corp. (Name of Registrant as Specified In Its Charter) N/A (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. ¨ Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount previously paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: FOR IMMEDIATE RELEASE LIONSGATE ISSUES STATEMENT REGARDING 2 SANTA MONICA, Calif. and VANCOUVER, Nov. 26, 2010 — Lionsgate (NYSE: LGF) today confirmed that it has received notice that Carl Icahn and certain of his affiliated entities (the “Icahn Group”) intend to nominate five individuals for election to Lionsgate’s Board of Directors at the Company’s 2010 Annual General Meeting of Shareholders, which will be held on Tuesday, December 14, 2010 at 10:00 am PT in Los Angeles, California. The Company said: Led by the current Board and management team, Lionsgate has achieved record revenues, major box office success, one of the strongest and most valuable filmedentertainment libraries in the industry, a vibrant television business,a dynamic and growing portfolio of channel platforms and an attractive worldwide distribution infrastructure. Lionsgate’s momentum is evident throughout all of the Company’s business and now is not the time to make a change. Mr.
